Citation Nr: 0103636	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-23 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945, and from June 1948 to October 1948.  

By rating decision in November 1948, the RO denied service 
connection for a gastrointestinal disorder and other 
unrelated claims.  The veteran was notified of this decision 
as well as his appellate rights.  He did not submit a timely 
appeal and the decision became final.  38 C.F.R. § 20.302(a) 
(2000).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision in 
which the RO found new and material evidence had been 
submitted to reopen the claim of entitlement of service 
connection for a gastrointestinal disorder, and denied the 
claim on the merits.  The veteran filed a timely notice of 
disagreement and his appeal has been perfected to the Board.


REMAND

The veteran and his representative contend that the veteran's 
persistent gastrointestinal disorder, currently diagnosed as 
peptic ulcers due to H-pylori bacteria, was acquired in 
service.  Specifically, the veteran states that he contracted 
the pathogen underlying his gastrointestinal disorder in July 
1948, shortly after re-enlistment.  The veteran maintains 
that the military misdiagnosed his gastrointestinal ailment 
while in service, and he has suffered the ailment for decades 
after his discharge.

The veteran stated in his original 1948 claim that prior to 
his re-enlistment, in March 1946, he was seen by Dr. Marbits 
of Geneva, New York, for stomach problems.  None of the 
records surrounding the veteran's medical treatment by Dr. 
Marbits prior to re-enlistment have been associated with the 
claims folder.

Robert A. Helft, D.O., the veteran's treating 
gastroenterologist, indicated in a March 1998 letter that the 
veteran's current gastrointestinal symptoms have been 
clinically diagnosed as a H-pylori infection underlying 
peptic ulcer disease.  Dr. Helft further explained that it 
was highly likely that the veteran has been colonized with 
the H-pylori bacteria since his active service and that the 
bacteria has been the source of his gastrointestinal 
complaints.  Dr. Helft did not provide the evidentiary basis 
for his medical opinion.

In a March 1998 letter, the veteran stated that he had 
received post-service treatment by many physicians for his 
gastrointestinal complaints.  During an October 1997 
examination by his treating gastroenterologist, the veteran 
related that, in 1965, he had an upper gastrointestinal 
examination that reported gastric and duodenal ulcers.  He 
further related that in the 1970's, he had undergone a 
cholecystectomy and appendectomy after reporting abdominal 
pain.  No medical records regarding the aforementioned 
medical treatment have been obtained for association with the 
claims folder.

The veteran has not been afforded a VA examination in 
conjunction with his pending claim.

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act.  At 
present, the record reveals that the veteran had 
gastrointestinal complaints in service and that he continued 
to complain of gastrointestinal symptoms after service.  The 
record also contains a current diagnosis of a H-pylori 
infection underlying peptic ulcer disease.  The veteran's 
treating gastroenterologist has stated that there may be a 
relationship between the veteran's current diagnosis and his 
symptoms in service.  It does not appear that the veteran's 
physician had reviewed the veteran's service medical records 
or other records of treatment pertaining to his 
gastrointestinal symptoms prior to forming his opinion.  
Generally, when a medical opinion relies wholly or partially 
on the veteran's rendition of his medical history, the Board 
is not bound to accept the medical conclusion, as it has no 
greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet.App. 229, 233 (1993).  Dr. 
Helft should be given an opportunity to provide such 
information, which would be useful in the adjudication of 
this case.  As noted above, the veteran has identified other 
treatment sources for his gastrointestinal complaints and 
those records have not been obtained for association with the 
claims folder.  Prior to making a decision in this case, all 
pertinent medical records must be reviewed.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be asked to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnosis of a 
gastrointestinal disorder which have not 
been obtained to date, with special 
attention to records compiled during the 
period of one year following his 
discharge from service in 1948 and the 
period from 1948 to 1997.  Thereafter, 
and with appropriate authorizations, the 
RO should obtain a copy of all pertinent 
medical records from the identified 
health care provider(s), to include 
records from Dr. Marbits in Geneva, New 
York, if available, and records from the 
veteran's reported cholecystectomy and 
appendectomy in the 1970's.  All records 
obtained should be associated with the 
claims folder.

2.  The RO should contact Dr. Robert A. 
Helft and obtain a copy of all pertinent 
medical records of the veteran which have 
not already been associated with the 
claims folder.  Thereafter, the RO should 
afford Dr. Helft the opportunity to 
submit a written medical opinion 
regarding his evidentiary basis for 
finding a link between the veteran's in-
service gastrointestinal symptoms and his 
currently diagnosed H-pylori infection 
underlying peptic ulcers.

3.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any 
gastrointestinal disorder.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  Following 
examination, the physician should 
diagnose all gastrointestinal pathology.  
The physician should render an opinion, 
as to whether it is as least as likely as 
not that any current gastrointestinal 
pathology is in any way related to his 
active military service or whether it is 
due to other causes.  In providing such 
an opinion, the examiner should address 
whether it is at least as likely as not 
that the gastrointestinal disorder pre-
existed service; and, if so, whether it 
is at least as likely as not that any 
pre-service gastrointestinal disorder 
increased in severity during or as a 
result of the appellant's military 
service.  Prior to rendering such an 
opinion, the examiner should elicit from 
the veteran a detailed history of 
gastrointestinal complaints, to include 
his in-service gastrointestinal disorder.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a gastrointestinal 
disorder on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

8.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims file is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

